Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62790426 (filed 01/09/2019).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 11-12, 14-19, 29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (WO/2017/171314, hereinafter PARK, NOTE: corresponding US 20210185706 A1 is currently being used as a translation version and for rejection citation purposes below), in view of YAMAMOTO et al. (US 20170195096 A1, hereinafter YAMAMOTO).

Regarding claim 1, PARK teaches a method for wireless communication by a user equipment (UE), comprising (in general, see fig. 17 and corresponding paragraphs 509-534, see also fig. 15 and 16 and their corresponding paragraphs which support the step flow of fig. 17, NOTE: there are many sections/paragraphs are relevant, nonetheless, the examiner places focus on those sections/paragraphs that teach the methods 1, 2, and 3):
receiving a first index assigned to the UE of a plurality of different indexes (see at least para. 512-514 in view of at least para. 453 and 318, e.g. the DCI comprises cyclic shift values for specific UEs of multiple UEs for the purpose of multiplexing DMRSs in UL);
processing for a parameter indicating which demodulation reference signal scheme of a plurality of demodulation reference signal schemes to use (see at least para. 510, e.g. step 1701 -- UE receives DCI for PUSCH scheduling from an eNB), 
wherein a first demodulation reference signal scheme of the plurality of demodulation reference signal schemes is used based at least in part on the processing (see at least para. 513-516 along with para. 525-527, e.g. steps 1702-1703 -- UE generates DMRS sequence for PUSCH, and maps the DMRS sequence to a physical resource); and
transmitting, based at least in part on the first demodulation reference signal scheme, a transmission comprising a first demodulation reference signal generated using a first intra-symbol time domain orthogonal cover code in a first demodulation reference signal symbol period and a second demodulation reference signal generated using a second intra-symbol time domain orthogonal cover code in a second demodulation reference signal symbol period (see at least para. 531-532 and 534 along with fig. 15, e.g. step 1704 -- UE transmits to the eNB the DMRS by applying even or odd comb values as taught in fig. 15 at least para. 361-368),
wherein the first intra-symbol time domain orthogonal cover code, of a plurality of intra-symbol time domain orthogonal cover codes, is based at least in part on a symbol index of the first demodulation reference signal symbol period and the first index (see at least para. 523-527 along with fig. 15 and/or 16, e.g. either fig. 15 or 16 using normal cyclic prefix, i.e. symbol index/time domain index I=3 to map DMRS, note that it can be I=2 for extended cyclic prefix).
PARK differs from the claim, in that, it does not specifically disclose monitoring for a parameter,  which is well known in the art and commonly used for improving spectral efficiency.
YAMAMOTO, for example, from the similar field of endeavor, teaches mechanism of monitoring for a parameter (see at least para. 78, e.g. on the resource allocated, the control unit 206 determines the cyclic shift and the OCC used for the DMRS on the basis of the information that specifies the cyclic shift and the OCC to be used for the DMRS), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate YAMAMOTO into the method of PARK for improving spectral efficiency.

Regarding claim 2, PARK in view of YAMAMOTO teaches monitoring for the parameter further comprises: receiving the parameter that indicates the first demodulation reference signal scheme.  (PARK, see at least para. 510-512, e.g. step 1701 -- UE receives DCI for PUSCH scheduling from an eNB)

Regarding claim 3, PARK in view of YAMAMOTO teaches a third intra-symbol time domain orthogonal cover code, a first cyclic shift for a third demodulation reference signal symbol period, and a second cyclic shift for a fourth demodulation reference signal symbol period is based at least in part on the first index (PARK, see at least para. 426-428 and Table 11 and fig. 16, e.g. the contents of Table 11, which includes at least various cyclic shifts and OCCs).

Regarding claim 4, PARK in view of YAMAMOTO teaches 
transmitting the transmission further comprises: 
transmitting a third demodulation reference signal using the third intra-symbol time domain orthogonal cover code having the first cyclic shift in the third demodulation reference signal symbol period; and transmitting a fourth demodulation reference signal using the third intra-symbol time domain orthogonal cover code having the second cyclic shift in the fourth demodulation reference signal symbol period, the first cyclic shift differing from the second cyclic shift.  (PARK, see at least para. 512 along with para. 426-428 and Table 11 and fig. 16, e.g. at a time, a DCI includes a set of contents for transmitting DMRS, and at a different time, another DCI includes another set of contents for transmitting another DMRS)

Regarding claim 5, PARK in view of YAMAMOTO teaches the first intra-symbol time domain orthogonal cover code for the first demodulation reference signal symbol period and the second intra-symbol time domain orthogonal cover code for the second demodulation reference signal symbol period are based at least in part on a symbol index of the second demodulation reference signal symbol period (PARK, see at least para. 512-513 along with para. 525-527 and fig. 15-16, e.g. an even comb or odd comb is based on indicated Tables, and symbol index/time domain indexes  “I”).

Regarding claim 7, PARK in view of YAMAMOTO teaches the second intra-symbol time domain orthogonal cover code based at least in part on the symbol index of the second demodulation reference signal symbol period and the first index (PARK, see at least para. 512-513 along with para. 525-527 and fig. 15-16, e.g. an even comb or odd comb is based on indicated Tables, and symbol index/time domain indexes  “I”).

Regarding claim 11, PARK in view of YAMAMOTO teaches transmitting the transmission further comprises: transmitting a shared data channel transmission comprising a demodulation reference signal generated in accordance with the first demodulation reference signal scheme.  (PARK, see at least para. 531-532, e.g. step 1704 - the UE may transmit the PUSCH and the DMRS by multiplexing thereof)

Regarding claim 12, PARK in view of YAMAMOTO teaches transmitting the transmission further comprises: transmitting a control channel transmission comprising a demodulation reference signal generated in accordance with the first demodulation reference signal scheme.  (PARK, see at least para. 531-532 along with para. 249, e.g. UE may also transmit PUCCH and DMRS by multiplexing thereof)

Regarding claim 14, PARK in view of YAMAMOTO teaches the transmission is an uplink transmission to an access network entity. (PARK, see at least para. 531-532, e.g. step 1704 --  the UE may transmit the PUSCH and the DMRS by multiplexing thereof)

Regarding claim 15, PARK in view of YAMAMOTO teaches a defined demodulation reference signal scheme is based at least in part on the monitoring indicating that the parameter has not been received.  (PARK, see at least para. 417, e.g. the non-adaptive retransmission described)

Regarding claim 16, PARK in view of YAMAMOTO teaches the plurality of demodulation reference signal schemes comprises an intra-symbol time domain orthogonal cover code scheme and a time domain cyclic shift scheme.  (PARK, see at least para. 426-428 and Table 11, e.g. the contents of Table 11, which includes at least various cyclic shifts and OCCs)

Regarding claim 17, PARK in view of YAMAMOTO teaches wherein an orthogonal demodulation reference signal sequence is generated by applying a third intra-symbol time domain orthogonal cover code or a time domain cyclic shift to a base demodulation reference signal sequence based at least in part on the first demodulation reference signal scheme.  (PARK, see at least para. 514-516 along with at least para. 360-370, e.g.  UE generates DMRS sequence for PUSCH in accordance with at least teaching of fig. 15)

Regarding claim 18, PARK in view of YAMAMOTO teaches the parameter is a radio resource control parameter.  (PARK, see at least para. 510-513, e.g. step 1701 -- UE receives DCI comprising mapping table indicator for Table 9, 11-13 scheduling)

Regarding claim 19, PARK in view of YAMAMOTO teaches the parameter is a radio resource control parameter that separately configures a demodulation reference signal scheme for a shared data channel and a demodulation reference signal scheme for a control channel.  (PARK, see at least para. 510-513 along with para. 249, e.g. UE could receive DCI comprising mapping table indicator for Table 9, 11-13 scheduling on PUSCH or PUCCH)

Regarding claim 29, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, PARK in view of YAMAMOTO also teaches a same or similar apparatus with processor and memory (PARK, see at least fig. 18), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 31, PARK in view of YAMAMOTO teaches the first intra-symbol time domain orthogonal cover code is different from the second intra-symbol time domain orthogonal cover code. (PARK, see at least para. 361-368 along with fig. 15 and Table 11, e.g. the OCC with even comb and odd comb)

Regarding claim 32, PARK in view of YAMAMOTO teaches the first intra-symbol time domain orthogonal cover code is further based at least in part on an offset. (PARK, see at least para. 430, e.g. CS distances)

Regarding claim 33, PARK in view of YAMAMOTO teaches 
the plurality of different indexes each correspond to one of a plurality of different intra-symbol time domain orthogonal cover codes comprising at least the first intra-symbol time domain orthogonal cover code and the second intra-symbol time domain orthogonal cover code (PARK, see at least Table 11 and at least para. 427-430, e.g. various Cyclic Shift Field/values corresponding to various OCCs);
and
the UE generates the first demodulation reference signal using the first intra-symbol time domain orthogonal cover code in the first demodulation reference signal symbol period based at least in part on the first index assigned to the UE corresponding to the first intra-symbol time domain orthogonal cover code from the plurality of different intra-symbol time domain orthogonal cover codes (PARK, see at least para. 531-532 and 534 along with fig. 15, e.g. step 1704 -- UE transmits to the eNB the DMRS by applying even or odd comb values as taught in fig. 15 at least para. 361-368).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of YAMAMOTO, as applied to claims 1 and 2 above, and further in view of PARK Hanjun et al. (WO/2018/231030, hereinafter PARK Hanjun, NOTE: corresponding US 20190280734 A1 is currently being used as a translation version and for rejection citation purposes below).

Regarding claim 8, PARK in view of YAMAMOTO teaches a first intra-symbol time domain orthogonal cover code of a plurality of intra-symbol time domain orthogonal cover code based at least in part on the first index; and transmitting a plurality of transmissions in accordance with the first intra-symbol time domain orthogonal cover code (PARK, see at least para. 531-532 along with para. 426-428 and Table 11, e.g. the contents of Table 11, which includes at least various OCCs).
PARK in view of YAMAMOTO differs from the claim, in that, it does not specifically disclose intra-symbol time domain orthogonal cover code hopping pattern; which is well known in the art and commonly used for providing efficiency of resource allocation.
PARK Hanjun, for example, from the similar field of endeavor, teaches mechanism of using intra-symbol time domain orthogonal cover code hopping pattern (see at least para. 245-255, e.g. using OCC hopping pattern for PUCCH and PUSCH); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK Hanjun into the method of PARK in view of YAMAMOTO for providing efficiency of resource allocation.

Regarding claim 9, PARK in view of YAMAMOTO teaches all of the subject matters as in claims 1, 2, and 8, except the plurality of transmissions are a plurality of control channel transmissions, which is well known in the art and commonly used for providing efficiency of resource allocation.
PARK Hanjun, for example, from the similar field of endeavor, teaches the plurality of transmissions are a plurality of control channel transmissions (see at least para. 247, e.g. TD-OCC hopping is applied to a UL physical channel e.g., PUCCH, PUSCH, etc); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK Hanjun into the method of PARK in view of YAMAMOTO for providing efficiency of resource allocation.

Regarding claim 10, PARK in view of YAMAMOTO teaches all of the subject matters as in claims 1, 2, and 8, except the plurality of transmissions are a plurality of shared data channel transmissions, which is well known in the art and commonly used for providing efficiency of resource allocation.
PARK Hanjun, for example, from the similar field of endeavor, teaches the plurality of transmissions are a plurality of shared data channel transmissions (see at least para. 247, e.g. TD-OCC hopping is applied to a UL physical channel e.g., PUCCH, PUSCH, etc); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK Hanjun into the method of PARK in view of YAMAMOTO for providing efficiency of resource allocation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of YAMAMOTO, as applied to claim 1 above, and further in view of Vos et al. (US 20190222447 A1, hereinafter Vos).

Regarding claim 13, PARK in view of YAMAMOTO teaches generating the transmission based at least in part on a modulation scheme. (PARK, see at least para. 414, e.g. the modulation method used)
PARK in view of YAMAMOTO differs from the claim, in that, it does not specifically disclose PI/2 binary phase shift keying modulation scheme; which is well known in the art and commonly used for improving peak to average power ratio (PAPR).
Vos, for example, from the similar field of endeavor, teaches mechanism of using PI/2 binary phase shift keying modulation scheme (see at least the Abstract, e.g. implementation of cyclic prefix (CP) and demodulation reference signal (DMRS) in 2 sub-carrier pi/2 binary phase shift keying (BPSK) modulation); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Vos into the method of PARK in view of YAMAMOTO for improving peak to average power ratio (PAPR).

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered.  Regarding independent claims 1 and 29, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465